q

 

ony

base 8:19-cv-01567-DOC-ADS Document 28 Filed 10/04/19 Page 1of18 Page ID

BRAD A. MOKRI, SBN: 208213

LAW OFFICES OF MOKRI & ASSOCIATES
1851 E. First Street, Suite 900

Santa Ana, California 92705

Telephone No.: (714) 619-9395

Facsimile No.:; (888) 342-1406

Attorney for Plaintiff:
MK MANAGEMENT INC.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MK MANAGEMENT INC., a
California Corporation,
FIRST AMENDED COMPLAINT

Plaintiff, FOR DAMAGES FOR:
vs 1. BREACH OF WRITTEN
. CONTRACT
2. BREACH OF THE IMPLIED
COVENANT OF GOOD
SENTINEL INSURANCE 3 Fat Ap rar DEALING
COMPANY ; LIMITED, a Connecticut 4. NEGLIGENT
Corporation doing business in MISREPRESENTATION OF
California, a wholly owned subsidiary MATERIAL FACTS

5. FRAUD — NONSDICLOSURE

of the Hartford Financial Services OF MATERIAL FACTS

Group, Inc.; SIMA SHAHINPAR,
individually and dba First Affinity
Insurance Solutions; and DOES 1-100,

inclusive. State Court action filed: July 15, 2019

Defendants Removal filed August 14, 2019

 

 

FIRST AMENDED COMPLAINT FOR DAMAGES

~1

 

Case No.: 8:19-cv-01567 DOC (ADSx) | _

654

 
13

14

15

16

17

18

19

20

24

25

26

27

28

 

~ —

Plaintiff, MK MANAGEMENT INC., (hereinafter referred to as “MX
MANAGEMENT” or “Plaintiff’) alleges as follows:

PARTIES
l, Plaintiff alleges that at all times mentioned herein, Defendant
SENTINEL INSURANCE COMPANY, LIMITED (hereinafter "Defendant" or
"SENTINEL"), was and is a Connecticut Corporation authorized to do business in
California and also a wholly owned subsidiary of the Hartford Financial Services
Group, Inc., and for purposes of this Complaint, conducts its business from the City
of Anaheim, County of Orange, State of California.
2. Plaintiff alleges that at all times mentioned herein, Defendant SIMA
SHAHINPAR (hereinafter "SIMA") individually and doing business as First
Affinity Insurance Solutions, was and is an individual residing in the County of
Orange and the owner of an insurance brokerage business and holding California
insurance broker's license number 0773229.
3. Plaintiff is ignorant of the true names and capacities of defendants sued
herein as DOES 1-100, inclusive, and therefore sue these defendants by such
fictitious names. Plaintiff will amend this complaint to allege their true names and
capacities when ascertained. Plaintiff is informed and believes and based thereon
alleges that each of the fictitiously named defendants is negligently responsible in
some manner for the occurrences herein alleged, and that plaintiff's injuries as herein
alleged were proximately caused by that negligence.
4. At all times herein mentioned each of the defendants and DOES were
the agent and employee of each of the remaining defendants, and in doing the things
hereinafter alleged, was acting within the course and scope of such agency and
employment.
//t
/f]

 

FIRST AMENDED COMPLAINT FOR DAMAGES

-2

 

 

pase 8:19-cv-01567-DOC-ADS Document 28 Filed 10/04/19 Page 2of18 Page ID #:655
13

14

15

16

 

_

STATEMENT REGARDING AMENDMENT OF THE COMPLAINT

5. Plaintiff alleges that this amended complaint has been authorized by
this Honorable Court pursuant to its order on September 20, 2019, whereby the
motion of the initially named Defendant Hartford Insurance Company was granted
in that the Court found that Hartford was the incorrect Defendant and _ that
SENTINEL was the correct Defendant to be charged. As such, the Court granted
Plaintiff until October 4, 2019, to file an amended complaint correcting the
deficiency that rendered the Complaint susceptible to Hartford's motion to dismiss
pursuant to FRCP Rule 12(b)(6).

6. Plaintiff alleges that to the extent that the amended complaint complies
with the Court's September 20, 2019, order, this amended complaint has substituted
SENTINEL in place and instead of Hartford as the Defendant, and has also named
SIMA as a defendant with three () additional causes of action in the interests of

justice and the liberality of allowed amendments by the Court.

 

 

VENUE AND JURISDICTION
7. Venue and jurisdiction are proper based on Removal Jurisdiction
pursuant to 28 U.S.C. §1446.
BACKGROUND FACTS
8. Plaintiff is an insured under a policy of insurance issued by

SENTINEL, covering damage and loss sustained by Plaintiff as a result of business
transactions, A copy of the policy of insurance is appended hereto as Exhibit A.
Plaintiff has been paying its premiums under this policy number on a consistent
basis.

9. Plaintiff alleges that Plaintiff was engaged in a business transaction
with a company known as Ecom Direct, Inc.

10. Plaintiffalleges that Plaintiffinvoiced Ecom for the products Ecom had
ordered from Plaintiff. Ecom picked up the ordered products from Plaintiff's

warehouse in Laguna Hills, California and pursuant to the terms of the purchase

 

FIRST AMENDED COMPLAINT FOR DAMAGES

-3

 

 

pase 8:19-cv-01567-DOC-ADS Document 28 Filed 10/04/19 Page 3 0f18 Page ID #:656
orders and corresponding invoices for each delivery of product, Ecom’s payment of
the invoice was due within fifteen days of the issuance of the invoice. Plaintiff
further alleges that when Ecom picked up the products, Plaintiff issued five invoices
totaling $832,729.00 for the products pursuant to the purchase orders. For each of
Plaintiffs invoices, Ecom delivered a separate post-dated check, Plaintiff attempted
to deposit the checks, and ail five checks have bounced.

11. Plaintiff alleges that Plaintiff reported the loss to SENTINEL on or
about March of 2019, and thereafter Plaintiff received a form known as
“Authorization to Obtain Financial and Factual Information" from Defendants.
Plaintiff signed the Authorization and returned the same to Defendants.

12. Plaintiff alleges that soon after the claim was reported to SENTINEL,
Plaintiff received a representation letter from Defendants’ field claims representative
wherein claim number Y2H F 06985 was assigned to Plaintiff's claim.

13. Plaintiff alleges that Plaintiff's representative gave an oral statement to
SENTINEL's senior claims representative Andrew Booth about the incident thai
caused Plaintiff's loss.

14.‘ Plaintiff alleges that without conducting a proper investigation of the
claim, on or about April 9, 2019, SENTINEL by way of its employee Andrew Booth
denied the claim on the basis that the event was an excluded loss per section B off
the policy which states: "B. EXCLUSIONS 2. We will not pay for physical loss or
physical damage caused by or resulting from: f. False Pretense: Voluntary parting
with any property by you or anyone else to whom you have entrusted the property if
induced to do so by fraudulent scheme, trick, device or false pretense." Plaintifi
further alleges that when in a subsequent correspondence dated May 23, 2019, from
Plaintiff to Mr. Booth, Plaintiff explained that the items were not entrusted to Ecom
but sold, which rendered the exclusion inapplicable, Mr. Booth responded in a lettey
dated May 31, 2019, that SENTINEL's position remained the same. Plaintiff alleges
that SENTINEL's refusal to extend coverage for the loss is a breach of the terms of

 

FIRST AMENDED COMPLAINT FOR DAMAGES

-4

 

 

 

(Case 8:19-cv-01567-DOC-ADS Document 28 Filed 10/04/19 Page 4of18 Page ID #:657
13

14

15

16

 

 

(Case 8:19-cv-01567-DOC-ADS Document 28 Filed 10/04/19 Page5of18 Page ID #:658

the policy and its failure and refusal to investigate the claim when in possession of
new and different facts renders its conduct bad faith.

15. Plaintiff alleges that at the time Plaintiff purchased the policy through
SIMA, Plaintiff represented and stressed to SIMA the importance of having
sufficient coverage to protect Plaintiffs business against any issues that may arise
that would be damaging to Plaintiff's business such as the loss incurred from the
transaction with Ecom. Plaintiff even went as far as representing to SIMA that
Plaintiff would be amenable to an umbrella coverage in the amount of $5 million
U.S. in order to protect the business.

16. Plaintiff alleges that SIMA assured Plaintiff that the Policy completely
covered Plaintiff's business and losses such as Ecom loss and in the event of an
incident affecting the business, the Policy terms would completely cover Plaintiff's
losses.

17. Plaintiff alleges that when the incident with Ecom occurred, Plaintiff
contacted SIMA in order to find out if the loss was covered. Plaintiff alleges thai
SIMA assured Plaintiff that the loss was covered and represented that she would call
Hartford (SENTINEL) to confirm coverage. Plaintiff further alleges that SIMA|
called Plaintiff back the same day and informed Plaintiff that the loss was covered.

18. Plaintiff alleges that when Plaintiff inquired SIMA about the exclusion
in the Policy for incidents involving “False Pretenses" SIMA brushed the concern
away and represented to Plaintiff that the exclusion did not apply to Plaintiff.

19. Plaintiff alleges that as a result of the wrongful conduct of SENTINEL
and SIMA, Plaintiff has been damages in sums as detailed in this First Amended
Complaint.

FIRST CAUSE OF ACTION
FOR BREACH OF WRITTEN CONTRACT
(Against Defendants SENTINEL and DOES 1 to 10, inclusive)

 

FIRST AMENDED COMPLAINT FOR DAMAGES

-5

 
10

a

12

13

14

15

16

7

 

 

(ase 8:19-cv-01567-DOC-ADS Document 28 Filed 10/04/19 Page 6of18 Page ID #:659

20. Plaintiff re-alleges and incorporates by reference paragraphs 1 through
19 of this First Amended Complaint (hereinafter "FAC"), as though fully set forth
herein.

21. Plaintiff alleges that at all times mentioned herein, Plaintiff and
Defendants entered into a written agreement (i.e. the policy) wherein Defendants
provided insurance coverage for losses and damages sustained by Plaintiff as a resulf
of a business transaction. The terms of the policy also require Plaintiff's cooperation
in the investigation of the claim. (Exhibit A — the Policy.)

22. Plaintiff alleges that from and after April 9, 2019, Defendants breached
the policy of insurance when they unreasonably and without any basis in fact refused
to provide coverage to Plaintiff for the losses and damages sustained by Plaintiff as
a result of the transaction with Ecom, when the facts of the loss did not fall under
the exclusion cited by SENTINEL.

23. Plaintiff alleges that at all times mentioned herein, Plaintiff complied
with all terms of the policy of insurance by making its premium payments,
cooperating with Defendants, and its staff regarding the loss claim, and promptly
reporting the loss to Defendants.

24, Plaintiff alleges that as a consequence of Defendants’ breach of the
terms of the written policy of insurance, Plaintiff has sustained compensatory
damages in a sum not less than $850,000, plus interest according to proof at trial.

SECOND CAUSE OF ACTION
FOR BRACH OF THE IMPLIED COVENANT OF GOOD FAITH AND
FAIR DEALING
(Against Defendants SENTINEL and DOES 11 to 15, inclusive)
25. Plaintiff re-aileges and incorporates by reference the allegations

contained in paragraphs | to 24 of the FAC as though herein fully set forth.

 

FIRST AMENDED COMPLAINT FOR DAMAGES

-6

 
10

ll

13

I+

15

16

17

18

 

 

(ase 8:19-cv-01567-DOC-ADS Document 28 Filed 10/04/19 Page 7 of 18 Page ID #:660

26. Plaintiff alleges that contained in every contract is an implied covenant
that each party to the contract will act in good faith and will deal fairly with one
another to accomplish the objectives and goals of the contract.

27. Plaintiff alleges that Defendants as the insurer prepared the policy of
insurance without any input from Plaintiff and in effect controlled how the benefits
of the policy would be dispensed. In fact, at all times mentioned herein, Defendants

was the sole authority on how and in what way coverage would apply.
28. Plaintiff alleges that from and after April 9, 2019, and continuing

thereafter, SENTINEL breached the implied covenant of good faith and fair dealing
when it used its superior knowledge, experience, and expertise in the insurance

industry and claims adjusting to engage in the following acts:

a. Misrepresenting pertinent insurance policy provisions relating to
any coverage issue by way of ignoring coverage that was afforded

under the Policy of Additional Coverages.

b. 2695.7(d) (requiring an insurer to “diligently pursue a thorough,

fair and objective investigation.”);

c. 2695.7(h) (requiring an insurer to promptly pay “amounts not

reasonably in dispute”);

d, failure to comply with DOI regulation 2695.5 (b) (1) which
states the following: (1) Where an insurer denies or rejects a first party claim, inl
whole or in part, it shall do so in writing and shall provide to the claimant a statement
listing all bases for such rejection or denial and the factual and legal bases for each
reason given for such rejection or denial which is then within the insurer's
knowledge. Where an insurer's denial of a first party claim, in whole or in part, ig

based on a specific statute, applicable law or policy provision, condition ot

 

FIRST AMENDED COMPLAINT FOR DAMAGES

-7

 
13

i4

15

16

base 8:19-cv-01567-DOC-ADS Document 28 Filed 10/04/19 Page 8o0f18 Page ID #:661

exclusion, the written denial shall include reference thereto and provide an
explanation of the application of the statute, applicable law or provision, condition!
or exclusion to the claim. Every insurer that denies or rejects a third-party claim, in
whole or in part, or disputes liability or damages shall do so in writing.
e. Penal Code section 550;
f. Various other components of the 1993 Department of Insurance
Regulations.
29. Plaintiff alleges that during the course of the adjustment of the claim,
SENTINEL did not conduct a thorough, unbiased, and objective investigation,
SENTINEL fabricated facts of the loss in order to deny coverage for this loss when!
SENTINEL erroneously stated that the loss was caused by an entrustment of
property when SENTINEL was aware that an entrustment did not occur as evidenced
through the facts of the loss and documentation SENTINEL had in their possession
when adjusting the loss.
30. Plaintiff alleges that the Policy required SENTINEL to indemnify
Plaintiff for damage for its business loss in the event of a covered peril and/or loss;
and, further required that said benefits would not be unreasonably withheld or
delayed. The Policy required SENTINEL to fully and fairly adjust and evaluate the
loss; required SENTINEL to act in accordance with the implied covenant of good
faith and fair dealing and pursuant to California law. Further, SENTINEL and its
adjusters working on its behalf were required to comply, not only with the policy
terms, but with the 1993 Department of Insurance regulations relating to claims
handling, as previously set forth in this Complaint.
31. Plaintiff alleges that SENTINEL was required to properly investigate
and compensate Plaintiff for its claim as a result of the covered claim yet did not do

so. During the claims handling, SENTINEL failed to fully and completely

 

FIRST AMENDED COMPLAINT FOR DAMAGES

-8

 

 

 
 

_ _—

Case 8:19-cv-01567-DOC-ADS Document 28 Filed 10/04/19 Page 9of18 Page ID

investigate the claim, ignored documentation and authority the Plaintiff believed
supported its position.

32. Plaintiff alleges and believes that the loss of its property through a
business transaction was not an entrustment of property to another in light of the fact
that this was a business situation where Plaintiff was selling property to Ecom, rather
than entrusting to property to it. The policy fails to define the term entrust o7
entrusted, and SENTINEL failed and fails to qualify or explain why the loss is not
covered when the event falls outside of the Policy language that excludes coverage,
or any other coverages that SENTINEL may attempt to apply to this loss.

33. Plaintiff alleges that SENTINEL purposefully misconstrued
information SENTINEL received on the loss when it failed to address the
information provide to it with reference to the absence of a definition for the terms
entrust or entrusted, and the lack thereof with reference to Plaintiffs business
transaction with Ecom.

34. Plaintiff alleges that by not considering the sections of the Policy that
affords coverage for the loss suffered by Plaintiff, SENTINEL failed to attempt in
good faith to effectuate a prompt, fair, and equitable settlement of the claim in which
liability had become clear.

35. Plaintiff alleges that SENTINEL has compelled Plaintiff to litigate the
matter to recover amounts due under the Policy.

36. Plaintiff alleges that the Policy requires SENTINEL to indemnify
Plaintiff in the event of a covered loss, resulting damage, loss of use, damage to the
Subject Property, and requires that said benefits would not be unreasonably denied
or delayed. The Policy further requires SENTINEL to act in accordance with
Insurance Code $§790.03, 2701, Penal Code §550 and the 1993 Department of

Insurance Regulations and implied covenant of good faith and fair dealings.

 

FIRST AMENDED COMPLAINT FOR DAMAGES

-9

 

#662

 
13

14

15

16

17

18

ase 8:19-cv-01567-DOC-ADS Document 28 Filed 10/04/19 Page 10o0f18 Page ID

 

37, Plaintiff alleges that Plaintiff has been harmed as a result of
SENTINEL's failure to provide a fair and thorough investigation into Plaintiffs
claim.

38. Plaintiff alleges that had SENTINEL performed a fair and thorough
investigation which included the facts of the loss and applied correct language of the
Policy Plaintiff would not have been harmed and would have received the benefits
of the Policy.

39, Plaintiff alleges that SENTINEL failed to acknowledge and respond
reasonably promptly after recetving communications from Plaintiff concerning
coverage and provisions of the Policy when SENTINEL refused to address
Plaintiff's concerns contained in the May 23, 2019, letter.

40. Plaintiff alleges that SENTINEL has refused and failed and continues
to refuse and fails to provide insurance benefits for the cost of repair of the damage
caused by the business loss.

41. Plaintiff alleges that SENTINEL has taken an unreasonable position in
its reasoning behind the denial of the claim. Plaintiff is informed and believes and
based there on alleges that the basis of the denial of the claim was and is
unreasonable because the business loss has occurred as a result of covered loss

42. Plaintiff alleges that as a consequence of SENTINEL's breach of the
implied covenant of good faith and fair dealing, Plaintiff has sustained compensatory
damages in a sum no less than $850,000.00 according to proof at trial.

43. Plaintiff alleges that SENTINEL's conduct was and is oppressive,
fraudulent, malicious, and despicable in that SENTINEL has intentionally withheld
information, knowingly relied upon fabricated facts, and misrepresented Policy
information to Plaintiff that are essential to Plaintiff's claim and the benefits to which
Plaintiff is entitled under the Policy. Plaintiff alleges that SENTINEL, undertook

such actions with a complete and conscious disregard for Plaintiff's legal and

 

FIRST AMENDED COMPLAINT FOR DAMAGES

- 10

 

#663

 
13

14

15

16

17

18

19

20

TN

fase 8:19-cv-01567-DOC-ADS Document 28 Filed 10/04/19 Page11o0f18 Page ID

 

 

property rights. As such, Plaintiff alleges that the imposition of punitive and

exemplary damages in a sum according to proof at trial are warranted. Plaintiff

further alleges that SENTINEL ratified the conduct of its employee Andrew Booth
when it failed and refused to reverse Mr. Booth's denial in light of new information
and facts that demonstrated coverage.
THIRD CAUSE OF ACTION
FOR NEGLIGENCE
(Against Defendants SIMA and DOES 16 to 20, inclusive)
44. Plaintiff re-alleges and incorporates by reference the allegations
contained in paragraphs 1 to 43 of the FAC as though herein fully set forth.
45. Plaintiff alleges that at all times mentioned herein, SIMA as a licensed
insurance broker dealing with Plaintiff had a duty of care to provide Plaintiff with
that requisite of advice and guidance in the selection of insurance for Plaintiff's
business based on Plaintiff's needs and concerns and to truthfully represent the
coverages and exclusions in the Policy that could affect the presence or absence of
coverage in the event of the occurrence of an incident or loss to Plaintiff's business.
46. Plaintiff alleges that from and after April of 2019, and continuing
thereafter, SIMA breached her duty of care when SENTINEL denied Plaintiffs
claim as a result of the application of an exclusion in the Policy for incidents
involving "False Pretenses" perpetrated by third parties (i.e. Ecom) upon Plaintiff
during a commercial transaction.
47. Plaintiff alleges that despite assurances by SIMA that Plaintiff would
be covered for losses such as Ecom loss, SENTINEL continues to stand on its denial
of the claim, which has forced Plaintiff into bringing this litigation to redress

Plaintiff's losses.

 

FIRST AMENDED COMPLAINT FOR DAMAGES

-11

#664

 
frase 8:19-cv-01567-DOC-ADS Document 28 Filed 10/04/19 Page 12o0f18 Page ID

 

 

~

48. Plaintiff alleges that as a direct and proximate result of SIMA's
negligence, Plaintiff has sustained compensatory damages for loss of business
revenue, profits, and all ensuing damages thereof in sums according to proof at trial.

FOURTH CAUSE OF ACTION
FOR NEGLIGENT MISREPRESENTATION OF MATERIAL FACTS
(Against Defendants SIMA and DOES 21 to 25, inclusive)

49, Plaintiff re-alleges and incorporates by reference the allegations
contained in paragraphs 1 to 44 of the FAC as though herein fully set forth.

50. Plaintiff alleges that at the time of purchasing the policy and within the
weeks prior to purchase of the policy SIMA represented to Plaintiff that the Policy
Plaintiff was being provided through SENTINEL provided sufficient coverage to
protect Plaintiffs business against all losses including losses such as Ecom loss.
Plaintiff alleges that SIMA provided such assurances because Plaintiff shared a
concern that in the absence of sufficient coverage and provisions that would protect
Plaintiffs business against loss, Plaintiff could face devastating losses.

51.  Plaintiffalleges that based upon SIMA's representations as an insurance
professional holding a valid California license as an insurance broker, Plaintiff
purchased the Policy of insurance for Plaintiff's business. Based on the foregoing,
Plaintiff alleges that Plaintiff's reliance on SIMA' representations were justifiable

and reliance.

52. Plaintiff alleges that at the tmme SIMA made representations to Plaintiff -

about the sufficiency of the Policy coverage, SIMA knew or had reason to know
based on her expertise in insurance policy matters that her representations were in
fact false. The true representations were that the Policy excluded losses such ag

Ecom loss that occurred in the course of a business transaction between Plaintiff and

a third party.

 

FIRST AMENDED COMPLAINT FOR DAMAGES

~12

 

#:665
i,

ase 8:19-cv-01567-DOC-ADS Document 28 Filed 10/04/19 Page130f18 Page ID

 

 

53. Plaintiff alleges that from and after April of 2019, the falsity of SIMA's
representations regarding the Policy coverage became known to Plaintiff when
SENTINEL denied Plaintiff's claim based on the application under the Policy that
excluded payment for a loss that occurred through "False Pretenses" during the
course of a business transaction with a third party. Plaintiff further alleges that had
Plaintiff known of the falsity of SIMA's representations, Plaintiff would have used
another insurance broker or would have applied to another insurance agency in order
to obtain the required coverage. In the least, Plaintiff would have been able to find
other means of protecting Plaintiff's business interests if Plaintiff had been told the

truth about the exclusion under the Policy.

54. Plaintiff alleges that in reliance upon SIMA's representations, Plaintiff

paid premiums to SENTINEL and engaged in business activities with the secure
knowledge that Plaintiffs business losses would be covered, if and when they
occurred,

55. Plaintiff alleges that as a result of SIMA's negligent misrepresentations
of these material facts, Plaintiff has sustained compensatory damages in a sum
according to proof at trial.

FIFTH CAUSE OF ACTION
FOR FRAUD -NONDISCLOSURE OF MATERIAL FACTS
(Against Defendants SIMA and DOES 26 to 30, inclusive)

56. Plaintiff re-alleges and incorporates by reference the allegations
contained in paragraphs 1 to 55 of the FAC as though herein fully set forth.

57. Plaintiff alleges that at the time of purchasing the policy and within the
weeks prior to purchase of the policy SIMA represented to Plaintiff that the Policy
Plaintiff was being provided through SENTINEL provided sufficient coverage to
protect Plaintiff's business against losses such as Ecom loss. Plaintiff alleges that

SIMA provided such assurances because Plaintiff shared a concern that in the

 

FIRST AMENDED COMPLAINT FOR DAMAGES

-13

HH: 666

 
ase 8:19-cv-01567-DOC-ADS Document 28 Filed 10/04/19 Page 14o0f18 Page ID

 

_

absence of sufficient coverage and provisions that would protect Plaintiff's business
against loss, Plaintiff could face devastating losses.

58. Plaintiff alleges that based upon SIMA's representations as an insurance
professional holding a valid California license as an insurance broker, Plaintiff
purchased the Policy of insurance for Plaintiff's business. Based on the foregoing,
Plaintiff alleges that Plaintiff's reliance on SIMA' representations were justifiable
and reliance.

59, Plaintiff alleges that at the tne SIMA made representations to Plaintiff
about the sufficiency of the Policy coverage, SIMA knew that based on her expertise
In insurance policy matters that her representations were in fact false. The true
representations were that the Policy excluded losses that occurred as a result of
"False Pretenses" in the course of a business transaction between Plaintiff and a third
party. .

60. Plaintiffalleges that from and after April of 2019, the falsity of SIMA's
representations regarding the Policy coverage became known to Plaintiff when
SENTINEL denied Plaintiff's claim based on the application under the Policy that
excluded payment for a loss that occurred through "False Pretenses" during the
course of a business transaction with a third party. Plaintiff further alleges that had
Plaintiff known of the falsity of SIMA's representations, Plaintiff would have used
another insurance broker or would have applied to another insurance agency in order
to obtain the required coverage. In the least, Plaintiff would have been able to find
other means of protecting Plaintiff's business interests if Plaintiff had been told the
truth about the exclusion under the Policy.

61. Plaintiff alleges that in reliance upon SIMA's representations, Plaintiff
paid premiums to SENTINEL and engaged in business activities with the secure
knowledge that Plaintiffs business losses would be covered, if and when they

occurred.

 

FIRST AMENDED COMPLAINT FOR DAMAGES

-14

 

HE. 667

 
i,

ase 8:19-cv-01567-DOC-ADS Document 28 Filed 10/04/19 Page 15o0f18 Page ID

 

 

62. Plaintiff alleges that as a result of SIMA's non-disclosure of these
material facts, Plaintiff has sustained compensatory damages in a sum according to
proof at trial.

63. Plaintiff alleges that SIMA's conduct was and is oppressive, fraudulent,
malicious, and despicable in that SIMA has intentionally withheld information,
knowingly relied upon fabricated facts, and misrepresented Policy information to
Plaintiff that are essential to Plaintiffs claim and the benefits to which Plaintiff is
entitled under the Policy. Plaintiff alleges that SIMA, undertook such actions with a
complete and conscious disregard for Plaintiffs legal and property rights. As such,
Plaintiff alleges that the imposition of punitive and exemplary damages in a sum
according to proof at trial are warranted. Plaintiff further alleges that as the sole
owner of her company, SIMA ratified her own conduct when she failed and refused
to represent the true facts to Plaintiff.

WHEREFORE, Plaintiff prays for judgment against SENTINEL, and each
of the defendants herein, as follows:

AS TO THE FIRST CAUSE OF ACTION

1. For compensatory, general, consequential, and incidental damages, in

an amount according to proof, but not less than $850,000.00;

2, For pre-judgment and post-judgment interest from and after April 9,

2019, at the legal rate;

3. For reasonable costs of suit incurred;

4. For restitution according to proof at trial;

5. For any other relief the Court may deem just and proper.

AS TO THE SECOND CAUSE OF ACTION
1. For compensatory, general, consequential, and incidental damages, in!

an amount according to proof, but not less than $850,000.00;

 

FIRST AMENDED COMPLAINT FOR DAMAGES

-15

 

#:668
ay z,
T

fase 8:19-cv-01567-DOC-ADS Document 28 Filed 10/04/19 Page 16o0f18 Page ID

 

 

2. For pre-judgment and post-judgment interest from and after April 9,
2019, at the legal rate;

3, For attorney’s fees per Brandt v. Superior Court (1985) 37 Cal.3d 813;

4. For exemplary/punitive damages according to proof at trial;
5. For reasonable costs of suit incurred; and
6. For any other relief the Court may deem just and proper.

AS TO THE THIRD CAUSE OF ACTION

l. For compensatory, general, consequential, and incidental damages, in
an amount according to proof at trial;

2. For pre-judgment and post-judgment interest from and after April 9]
2019, at the legal rate;

3. For reasonable costs of suit incurred; and

4. For any other relief the Court may deem just and proper.
AS TO THE FOURTH CAUSE OF ACTION

1. For compensatory, general, consequential, and incidental damages, in
an amount according to proof at trial;

2, For pre-judgment and post-judgment interest from and after April 9,
2019, at the legal rate;

3, For reasonable costs of suit incurred: and

4. For any other relief the Court may deem just and proper.
AS TO THE FIFTH CAUSE OF ACTION

1. For compensatory, general, consequential, and incidental damages, in
an amount according to proof at trial;

2, For pre-judgment and post-judgment interest from and after April 9,
2019, at the legal rate;

3, For exemplary and punitive damages in a sum according to proof at
trial;

 

FIRST AMENDED COMPLAINT FOR DAMAGES

~16

#669

 
10

li

13

14

15

16

17

18

19

25

26

27

28

q

- _

ase 8:19-cv-01567-DOC-ADS Document 28 Filed 10/04/19 Page17of18 Page ID
4, For reasonable costs of suit incurred; and
5. For any other relief the Court may deem just and proper.
Respectfully Submitted,

Law Offices of Mokri & Associates

Date: October 4, 2019 By:___/S/ BRAD A, MOKRI
BRAD A. MOKRI, Esq.
Attorney for Plaintiff
MK MANAGEMENT INC.

 

FIRST AMENDED COMPLAINT FOR DAMAGES

-17

 

 

#670

 
12

13

14

15

17

18

19

Hase 8:19-cv-01567-DOC-ADS Document 28 Filed 10/04/19 Page 18o0f18 Page ID

 

PROOF OF SERVICE

Tam a citizen of the United States and employed in the County of Orange, State of California. I am
over the age of 18 and not a party to the within action; my business address is 1851 E. First Street, Suite 900,
Santa Ana, California 92705.

On October 4, 2019, I served the foregoing document(s) described as FIRST AMENDED
COMPLAINT FOR DAMAGES on the interested parties in this action by placing a true (X) eopy(_ )
original thereof enclosed in a sealed envelope addressed as follows:

John E. Feeley, Esq. / ifeeley@insurlaw.com
Michael L. Parker, Esq. / mparker@insurlaw.com

SMITH SMITH & FEELEY LLP
1401 Dove Street, Suite 610
Newport Beach, CA 92660

Fax Na.: (949) 263-5925

( X ) BY ELECTRONIC SERVICE: I am familiar with the United States District Court Central District
of California’s practice for collecting and processing electronic filings. Under that practice, documents ard

(NEF) to the filing party, the assigned Judge, and any registered users in the case. The NEF will constitute
service of the document. Registration as a CM/ECF user constitutes consent to electronic service through thd
court’s transmission facilities. Under said practice , the following CM/ECF users were served.

( ) BY OVERNITE EXPRESS DELIVERY: I am "readily familiar" with the firm's practice of collection
and processing correspondence for mailing. Under that practice, it would be deposited with the OVERNITE
EXPRESS DELIVERY DROP BOX on the same day with postage thereon fully prepaid at Santa Anal]
California, in the ordinary course of business. I am aware that on motion of the party served, service ig

presumed invalid if postal cancellation or postage meter date is more than one day after date of deposit for
mailing in affidavit.

( ) BY MAIL: lam "readily familiar" with the firm's practice of collection and processing correspondence
for mailing. Under that practice, it would be deposited with the U.S. Postal Service on the same day with
postage thereon fully prepaid at Santa Ana, Califomia, in the ordinary course of business. I am aware that on
motion of the party served, service is presumed invalid if postal cancellation or postage meter date is more than
one day after date of deposit for mailing in affidavit.

( ) BY PERSONAL SERVICE: J delivered such envelope by hand to the offices of the addressee(s).

( ) BY FAX: (Code Civ, Prod.§ 1013(a),(e); Cal. Rules of Court, rule 2.306)-By transmitting said
document(s) by electronic facsimile to the respective facsimile numbers(s) of the party(ies). The facsimild
machine I used complied with California Rules of Court, rule 2.3014, and no error was reported by thd
machine.

(X) FEDERAL: I declare that I am employed in the office of a member of the bar of this court at whosd
direction the services is made.

Executed on October 4, 2019, at Santa Ana, California.
/s/ Gissou Mokri
Gissou Mokri

 

FIRST AMENDED COMPLAINT FOR DAMAGES

- 18

 

 

electronically filed with the court. The Court’s CM/ECF system will generate a Notice of Electronic Filing

E671

 
